Title: To George Washington from John Cochran, 6 August 1782
From: Cochran, John
To: Washington, George


                  
                     Sir
                     Fishkill August 6th 1782
                  
                  Being called on last spring to form an Estimate of Medicines, Instruments, Stores &c. for the Hospitals of the United States, for one year, I presented the same to the Secretary at War on the 6th of May last, and enforced the Compliance with my Requisition, in the strongest Terms, but more particular the immediate supply of Doctor Craik’s Estimate for the Field, (which was included in the general one) a very small part of which has yet been furnished, which will reduce us to very great Difficulties, if some effectual means should not be fallen on to give us a sufficient supply, not being provided for the most triffling Incidents.
                  The Articles now most in Demand, both for the Hospitals & the Field service, are Bed Cases, Pillow Cases, Shirts, Sheets, Blankets, Old Linnen, Lint, Tea, Bandages, Thread, Pins, Ointments, Some few Articles of Medicine to make up the general assortment & a small Sum of money to purchase Vegitables; for the Sick & wounded & to defray Sundry incidental Charges.
                  The Hospital now opening at Colonel Jackson’s Huts, is destitute of Bed Cases, Pillow Cases, Sheets, Blankets and some Articles of Furniture.
                  I cannot learn by any late Regulations, in what manner the Regimental Sick are to be supplied with Stores, tho’ a scheme has been recommended for that Purpose some time ago & the sick are suffering.
                  The above is submitted to your Excellency’s Consideration, while I have the Honor to be with respect & Esteem Your Excellency’s most Obedient and very hble servant 
                  
                     John Cochran
                     D.M.H.
                  
               